Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 04/11/2022, the Applicant amended claims 1-2 and 11-12, added new claims 21-25, and argued against the rejections in the Non-Final rejection dated 12/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (U.S Pub 2011/0120732) in view of Zhou (U.S Patent 9,470,059).
Regarding Claim 1, Lurie discloses a lost circulation fabric (LCF) deployment system (LCFDS) for deploying an LCF at a lost circulation zone within a wellbore (Abstract; Page 2, paragraphs [0023]-[0024]; [0026]), the LCFDS comprising:
a housing configured to be coupled to a tubular (paragraph [0022]), the housing defining a cavity; an opening formed in the housing, the opening providing communication between the cavity and an exterior of the housing (paragraphs [0022] and [0025]; paragraphs [0037]-[0039]); an LCF disposed in the cavity (paragraph [0023] and [0026]);
a float coupled to the LCF (Abstract; Page 2, paragraphs [0023]-[0024]), the float comprising a material having a mass density less than a mass density of drilling mud such that the float is buoyant when in the drilling mud (Abstract; paragraphs [0022] and [0025]; paragraphs [0032]-[0034]); and
a release system coupled to the LCF, the release system operable to move the door between the closed position and open position to permit deployment of the LCF (Abstract; Page 3, paragraphs [0032]-[0034]).
	Lurie, however, fails to expressly disclose a door moveable between a closed position to cover the opening formed in the housing and an opened position to uncover the opening formed in the housing.

Zhou teaches the system above by incorporating a door moveable between a closed position to cover the opening formed in the housing and an opened position to uncover the opening formed in the housing (Abstract; Col 6, lines 21-67; Col 7, lines 2-30) for the purpose of opening and closing the ports #68 in order to stop and/or allow fluid communication between the annulus and slots (Abstract; Col 6, lines 21-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lurie to include a door moveable between a closed position and an opened position, as taught by Zhou, because doing so would help open and close the ports #68 in order to stop and/or allow fluid communication between the annulus and slots.

	Regarding Claim 2, Lurie discloses the LCFDS of claim 1, wherein the float is operable to deploy the LCF from the opening formed in the housing (Abstract; Page 3, paragraphs [0030] and [0032]).

	Regarding Claim 3, Lurie discloses the LCFDS of claim 1, wherein the housing is sized and shaped to reside within an annular space within a wellbore between the tubular and a wall of the wellbore (Page 2, paragraphs [0023]-[0025]).

	Regarding Claim 4, Lurie discloses the LCFDS of claim 1, wherein the LCF comprises a flexible mesh material (paragraphs [0023] and [0026]).

	Regarding Claim 5, Lurie discloses the LCFDS of claim 4, wherein the flexible mesh material is a fiber-reinforced polymer (paragraphs [0023] and [0026]).

	Regarding Claim 6, Lurie discloses the LCFDS of claim 1, further comprising a controller and a sensor, the controller operable to receive data from the sensor to detect a presence of a lost circulation zone and to actuate the release system to deploy the LCF in response to detection of a lost circulation zone (Page 6, paragraphs [0060] and [0068]-[0071]).

	Regarding Claim 7, Lurie discloses the LCFDS of claim 1, further comprising a launch system operable to forcefully eject the LCF from the opening formed in the housing during deployment of the LCF (Abstract; Page 3, paragraphs [0032]-[0034]).

	Regarding Claim 8, Lurie discloses the LCFDS of claim 7, wherein the launch system comprises a compressible spring that is operable to expand to forcefully eject the LCF (Abstract; Page 3, paragraphs [0032]-[0034]).

	Regarding Claim 9, Lurie discloses the LCFDS of claim 7, wherein the launch system comprises a platform moveable within the cavity of the housing, the platform operable to eject the LCF from the opening formed in the housing during deployment of the LCF (Abstract; Page 3, paragraphs [0032]-[0034]; Page 6, paragraph [0060]).

	Regarding Claim 10, Lurie discloses the LCFDS of claim 1, wherein the LCF comprises a first end and a second end, and further comprising a compressible spring disposed between the first end and the second end, the compressible spring configured to expand upon deployment of the LCF to separate the first end and the second end (Abstract; Page 3, paragraphs [0032]-[0034]; Page 5, paragraphs [0052]-[0054]).

	Regarding Claim 11, Lurie discloses the LCFDS of claim 1, wherein the LCF comprises an edge, and wherein the float is coupled to the LCF along the edge (Abstract; Page 3, paragraphs [0030] and [0032]).

	Regarding Claim 12, Lurie discloses a system for deploying a lost circulation fabric (LCF) (Abstract; Page 2, paragraphs [0023]-[0024]; [0026]), the system comprising:
a lost circulation fabric deployment system (LCFDS) configured to be coupled to a tubular (paragraph [0022]), the LCFDS comprising: a housing defining a cavity; an opening formed in the housing, the opening providing communication between the cavity and an exterior of the housing (paragraphs [0022] and [0025]; paragraphs [0037]-[0039]); an LCF disposed in the cavity (paragraph [0023] and [0026]); a float coupled to the LCF, the float operable to deploy the LCF (Abstract; Page 3, paragraphs [0030] and [0032]);
a float coupled to the LCF (Abstract; Page 2, paragraphs [0023]-[0024]), the float comprising a material having a mass density less than a mass density of drilling mud such that the float is buoyant when in the drilling mud (Abstract; paragraphs [0022] and [0025]; paragraphs [0032]-[0034]); and
a release system coupled to the LCF, the release system operable to move the door between the closed position and open to permit deployment of the LCF (Abstract; Page 3, paragraphs [0032]-[0034]).
	Lurie, however, fails to expressly disclose a door moveable between a closed position to cover the opening formed in the housing and an opened position to uncover the opening formed in the housing.

Zhou teaches the system above by incorporating a door moveable between a closed position to cover the opening formed in the housing and an opened position to uncover the opening formed in the housing (Abstract; Col 6, lines 21-67; Col 7, lines 2-30) for the purpose of opening and closing the ports #68 in order to stop and/or allow fluid communication between the annulus and slots (Abstract; Col 6, lines 21-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lurie to include a door moveable between a closed position and an opened position, as taught by Zhou, because doing so would help open and close the ports #68 in order to stop and/or allow fluid communication between the annulus and slots.

	Regarding Claim 13, Lurie discloses the system of claim 12, wherein the LCFDS further comprises a controller and a sensor and wherein the controller is operable to receive data from the sensor to detect a 42Patent Application38136-0788001 / SA7841 presence of a lost circulation zone and to actuate the release system to deploy the LCF in response to detection of a lost circulation zone (Page 6, paragraphs [0060] and [0068]-[0071]).

	Regarding Claim 14, Lurie discloses the system of claim 12, further comprising a plurality of LCFDSs disposed in an annular arrangement and wherein the LCFs of adjacent LCFDSs are coupled together (Page 2, paragraphs [0023]-[0025]).

	Regarding Claim 15, Lurie discloses the system of claim 14, wherein the coupled LCFs form a unitary annular ring upon deployment of the LCFs (Page 2, paragraphs [0023]-[0025]).

	Regarding Claim 16, Lurie discloses the system of claim 14, wherein the plurality of LCFDSs are configured to deploy coupled LCFs simultaneously (Page 2, paragraphs [0023]-[0025]).

	Regarding Claim 17, Lurie discloses the system of claim 12, wherein the LCFDS further comprises a launch system operable to forcefully eject the LCF from the opening formed in the housing during deployment of the LCF (Abstract; Page 3, paragraphs [0032]-[0034]).
	
	Regarding Claim 18, Lurie discloses the system of claim 17, wherein the launch system comprises a platform moveable within the cavity of the housing, the platform operable to eject the LCF from the opening formed in the housing during deployment of the LCF (Abstract; Page 3, paragraphs [0032]-[0034]; Page 6, paragraph [0060]).

	Regarding Claim 19, Lurie discloses the system of claim 18, wherein the launch system comprises a compressible spring that is operable to expand to forcefully eject the LCF (Abstract; Page 3, paragraphs [0032]-[0034]; Page 5, paragraphs [0052]-[0054]).

	Regarding Claim 20, Lurie discloses the system of claim 18, wherein the launch system comprises a platform moveable within the cavity of the housing, the platform operable to eject the LCF from the opening formed in the housing during deployment of the LCF (Abstract; Page 3, paragraphs [0032]-[0034]; Page 6, paragraph [0060]).

	Regarding Claim 21, Lurie discloses the LCFDS of claim I, wherein the float is coupled to an end of the LCF by a cable, a string, a line, or a cord (Abstract; paragraphs [0023] and [0026]; Page 3, paragraphs [0030] and [0032]).

	Regarding Claim 22, Lurie discloses the LCFDS of claim 1, wherein the material of the float comprises a metal foam (Abstract; paragraphs [0023] and [0026]; Page 3, paragraphs [0030] and [0032]).

	Regarding Claim 23, Lurie discloses the LCFDS of claim 1, wherein the float is a first float and the LCFDS further comprises a second float coupled to the LCF (Abstract; paragraphs [0023] and [0026]; Page 3, paragraphs [0030] and [0032]).

	Regarding Claim 24, Lurie discloses the LCFDS of claim 23, wherein the first and second floats are located at opposing ends of the LCF (Abstract; paragraphs [0023] and [0026]; Page 3, paragraphs [0030] and [0032]).

	Regarding Claim 25, Lurie discloses the LCFDS of claim 1, wherein the release system is operable to release the float into the drilling fluid to cause the float to rise within the drilling mud to extract the LCF from the housing (Abstract; paragraphs [0023] and [0026]; Page 3, paragraphs [0030] and [0032]).

Response to Arguments
Applicant’s arguments filed 04/11/2022 have been fully considered but are not persuasive.
	The applicant argues wherein the combination of references Lurie and Zhou fail to disclose and/or teach “a float coupled to the LCF, wherein the float comprises a material having a mass density less than a mass density of the drilling mud such that the float is buoyant when in the drilling mud,” as instantly recited by newly amended Independent claims 1 and 12.
The examiner respectfully disagrees.
Primary reference Lurie discloses lost circulation fabric (LCF) deployment systems (LCFDS) for deploying an LCF at a lost circulation zone within a wellbore (Abstract; Page 2, paragraphs [0023]-[0024]; [0026]), wherein the LCFDS comprises a housing configured to be coupled to a tubular (paragraph [0022]), the housing defining a cavity; an opening formed in the housing, the opening providing communication between the cavity and an exterior of the housing (paragraphs [0022] and [0025]; paragraphs [0037]-[0039]); an LCF disposed in the cavity (paragraph [0023] and [0026]).  Reference Lurie further discloses a float coupled to the LCF (Abstract; Page 2, paragraphs [0023]-[0024]), the float comprising a material having a mass density less than a mass density of drilling mud such that the float is buoyant when in the drilling mud (Abstract; paragraphs [0022] and [0025]; paragraphs [0032]-[0034]), and a release system coupled to the LCF, wherein the release system is operable to move the door between the closed position and open position to permit deployment of the LCF (Abstract; Page 3, paragraphs [0032]-[0034]).
The examiner acknowledges wherein primary reference Lurie fails to expressly disclose a door moveable between a closed position to cover the opening formed in the housing and an opened position to uncover the opening formed in the housing.  The examiner relies on secondary reference Zhou to teach the system above by incorporating a door moveable between a closed position to cover the opening formed in the housing and an opened position to uncover the opening formed in the housing (Abstract; Col 6, lines 21-67; Col 7, lines 2-30) for the purpose of opening and closing the ports #68 in order to stop and/or allow fluid communication between the annulus and slots (Abstract; Col 6, lines 21-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lurie to include a door moveable between a closed position and an opened position, as taught by Zhou, because doing so would help open and close the ports #68 in order to stop and/or allow fluid communication between the annulus and slots.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Radford et al (U.S Pub 2014/0158369) – discloses an apparatus for flowing a tubular string that includes a flow restrictor with an expanded position and a diametrically retracted position.  The apparatus further includes a joint connected to the flow restrictor (Abstract; Page 1, paragraphs [0006] and [0018]-[0020]).
	Hansson et al (U.S Patent 4,191,493) – discloses a method for producing a tubular length that lines the interior of the wellbore.  A magazine is mounted on the how guide of the cavity that is used to introduce a substance into the lined wellbore (Abstract; Col 3, lines 4-41).
	Daccord et al (U.S Pub 2011/0220350) – discloses methods and apparatus for identifying lost circulation zones in subterranean wells.  Daccord further discloses methods to seal the lost circulation zones by utilizing sensors that detect where the lost circulation zones exist (Abstract; Page 3, paragraphs [0035]-[0044]).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        



/ZAKIYA W BATES/Primary Examiner, Art Unit 3674